Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2017

                                      No. 04-17-00730-CR

                                    Terrence Jerome BYRD,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR9362W
                          Honorable Olin B. Strauss, Judge Presiding


                                         ORDER

        On November 28, 2017, the clerk’s record in this appeal was filed. It reflects that on
February 11, 2015, appellant was placed on deferred adjudication community supervision for
five years. The clerk’s record also reflects that on October 19, 2017, the trial court signed a
Judgment Adjudicating Guilt and imposed a sentence of one year of confinement in state jail.
The clerk’s record also contains a certification of defendant’s right to appeal that certifies this
criminal case “is an adjudication of guilt following a deferred adjudication, and the defendant
has a limited right of appeal.” We therefore REINSTATE appellate deadlines. We ORDER the
court reporter responsible for filing the reporter’s record in this appeal to file the reporter’s
record on or before January 4, 2018.



                                                     _________________________________
                                                     Karen Angelini, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2017.
___________________________________
Keith E. Hottle
Clerk of Court